Citation Nr: 1436212	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  14-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) with esophageal ulcer.

2.  Entitlement to an effective date earlier than June 26, 2000, for entitlement to service connection for coronary artery disease (CAD) due to presumed herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and December 2013 decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but later month, he withdrew his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for an esophageal ulcer was denied by the Board in June 2010 on the basis that the esophageal ulcer was not incurred in service.

2.  Evidence received since the June 2010 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's report that he suffered from acid reflux and heartburn during service and consumed antacids on an almost daily basis to treat those symptoms is not credible. 

4.  The preponderance of the evidence shows GERD and an esophageal ulcer did not have its onset during active service or result from disease or injury in service.

5.  Ischemic heart disease, to include coronary artery disease, is a covered herbicide disease as of August 31, 2010.

6.  On February 3, 1987, the Veteran filed a claim of service connection for a disability that can be reasonably construed as ischemic heart disease.

7.  The Veteran's ischemic heart disease is shown to have manifested as early as 1985; medical evidence documenting ischemic heart disease was received at VA on February 3, 1987.


CONCLUSIONS OF LAW

1.  The June 2010 Board decision, which denied the Veteran's claim of service connection for GERD with an esophageal ulcer, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The criteria for reopening a previously denied claim of service connection for GERD with an esophageal ulcer have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for GERD with an esophageal ulcer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for entitlement to an effective date of February 3, 1987, but no earlier, for the award of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal with respect to an earlier effective date for the grant of service connection for coronary artery disease arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

With respect to the application to reopen the claim of service connection for GERD with esophageal ulcer, the Board is reopening that claim.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.

A letter of September 2012 satisfied the duty to notify provisions with regard to establishing service connection for GERD with esophageal ulcer.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was not conducted in connection with the GERD claim.  For reasons explained in greater detail below, the Board does not find the Veteran's account of an in-service event, gastrointestinal symptoms with near-daily use of antacids specifically, to be credible.  Therefore, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Application to Reopen a Previously Denied Claim of Service Connection for GERD with Esophageal Ulcer

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for an esophageal ulcer was denied in a June 2010 Board decision on the basis that the evidence did not show an esophageal ulcer incurred in service.  There was no appeal of that decision, and therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  By operation of law, the Board's decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

The RO received the instant petition to reopen the claim in May 2012.  

At the time of the June 2010 Board decision, the evidence of record consisted of the Veteran's service treatment records, private medical records from Dr. Frachtman and other providers, VA treatment records, a December 2005 statement from the Veteran, and a March 2008 medical opinion from Dr. Frachtman.

The service treatment records were absent a diagnosed ulcer or other gastrointestinal disorder.  The pertinent private medical records showed diagnosis and treatment for an ulcer beginning in 1991.  In his December 2005 statement, the Veteran reported that, in service, he had to consume almost daily doses of antacids to treat acid reflux and attendant heartburn.  The March 2008 opinion from Dr. Frachtman essentially indicated that the Veteran had GERD since military service because he had to take antacids for frequent pyrosis during service and because Barrett's metaplasia, which the Veteran had, takes multiple decades to develop.

Since the last final decision, the evidence includes additional VA treatment records, a July 2010 statement from the Veteran's wife, and another medical opinion from Dr. Frachtman dated in January 2011.

In the July 2010 statement, the Veteran's wife reported that she and the Veteran had been married since 1959 and the Veteran had taken almost daily doses of antacids, and sometimes Alka-Seltzer, for acid indigestion or heartburn since the beginning of their marriage.  In his January 2011 medical opinion, Dr. Frachtman essentially indicated that the Veteran's need to consume antacids on a daily basis during service supports a finding that his gastrointestinal disease was longstanding and likely present since his 20's.  The wife's statement and Dr. Frachtman's opinion constitute new and material evidence by which to reopen the claim.  This evidence was not previously considered and it addresses the matter of causal nexus.  The claim of service connection for an esophageal ulcer is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Finally, as the RO reopened this claim and has already adjudicated the merits of in the January 2014 statement of the case (and given that VA has satisfied its duty to notify and assist the Veteran), the Board will proceed to do so as well.  See Hickson v. Shinseki, 23Vet. App. 394 (2010).

Entitlement to Service Connection for GERD with Esophageal Ulcer

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement. All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  In determining credibility, VA may consider inconsistent statements and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

Service treatment records show that the Veteran had an episode of acute gastroenteritis in September 1964; however, subsequent periodic examinations consistently showed that his abdomen and genitourinary systems were clinically normal.  On Reports of Medical History completed in September 1954, August 1957, April 1958, August 1959, August 1960, July 1961, September 1961, July 1965, July 1966, December 1968, and April 1977, the Veteran specifically indicated that he did not have frequent indigestion or any stomach, liver, or intestinal trouble.  The April 1977 separation examination showed the abdomen and genitourinary systems were clinically normal. 

Post-service medical records show the Veteran was first diagnosed with, and treated for, a bleeding esophageal ulcer secondary to GERD in 1991.  A June 2000 private treatment record reflects the Veteran had a history of ulcers for only 10 years.  

The Veteran asserts that during service he consumed antacids, almost daily, to treat acid reflux and heartburn.  The Veteran's wife has also reported that since she and they were married in 1959, he took almost daily doses of antacids and sometimes Alka-Seltzer for acid indigestion or heartburn.  

The Veteran's private treating physician, Dr. Frachtman, has provided two letters dated in March 2008 and January 2011, in which he expressed the opinion that based on the Veteran's self-reported history of having to take antacids on a daily basis for frequent pyrosis, the current GERD had been present since military service.  Dr. Frachtman also indicated that it is significant that the Veteran developed a severe disease of a bleeding esophageal ulcer and Barrett's metaplasia as these severe conditions take decades to develop.

An esophageal ulcer was not affirmatively shown to have been present in service.  The service treatment records are negative for findings of a gastrointestinal disorder or esophageal ulcer.  The records are highly probative as to the Veteran's condition during service.  This evidence weighs heavily against the claim as the records cover over 20 years of service.  It would be expected that the Veteran would report experiencing indigestion or some other type of gastrointestinal problem had he consumed antacids on an almost daily basis due to gastrointestinal problems.  

The Veteran (and his wife) is competent to state that he consumed antacids during service to treat symptoms of acid reflux and heartburn.  However, to the extent that the Veteran and his wife assert that he had such gastrointestinal symptoms in service for which he took antacids, for the purposes of establishing onset of his current ulcer disability in service and/or establishing causal nexus; the recollection is not a credible history.  The service records are completely negative for a diagnosed chronic gastrointestinal disorder and contain no evidence of gastrointestinal complaints (other than the complaint of diarrhea and nausea associated with the single episode of acute gastroenteritis in September 1964), to include acid reflux and heartburn; or a need of daily antacid use.  Additionally, the earlier post-service treatment records do not show a history of GERD or ulcer dating back to service, but rather a history no earlier than the early 1990's.  These inconsistencies are significant and unlikely due to minor differences in the retelling of the history.  Due to the inconsistency between the service records and early post-service treatment records, and the Veteran's current statements, his report of chronic acid reflux and heartburn symptoms and almost daily antacid use in service is not credible.  As the assertion is not credible, it has no probative value; thus, the Board finds that such a history did not occur.

Further, whether the Veteran's esophageal ulcer is related to his military service is a complex medical question in this case and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  A certain amount of medical expertise is necessary to determine whether the current diagnosis of GERD with esophageal ulcer is related to any diagnosis, injury, or event in service, particularly when the history of almost daily symptoms is not found to have occurred.  In other words, the cause(s) of the Veteran's current GERD with esophageal ulcer falls outside the realm of common knowledge of a lay person and it may have developed for reasons that are not subject to observation by a lay person.  

As the Veteran's lay evidence is not credible evidence on the material issue of fact pertaining to onset in service and not competent as to causal nexus in this case, the Board looks to the medical evidence.  The Veteran has not provided any persuasive medical evidence on his behalf that shows his GERD with esophageal ulcer is related to service.  As to the March 2008 and January 2011 opinions from Dr. Frachtman, the Board accords them little evidentiary value.  As supporting rationale for the opinion linking the Veteran's esophageal ulcer to service, Dr. Frachtman indicated that the opinion was based on the Veteran's self-reported history of chronic acid reflux and heartburn symptoms and daily/almost daily antacid use in service.  The Board, however, has already determined that the Veteran's reported chronic acid reflux and heartburn symptoms and daily/almost daily antacid use in service is not credible.  Thus, Dr. Frachtman's opinions were based on a case history which the Board does not find credible, and are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

The Veteran was not provided with a VA examination to determine the nature and etiology of his esophageal ulcer.  However, the Board does not find the Veteran's account of in-service event/symptoms credible.  Therefore, further development for a VA medical examination or for a VA medical opinion under the duty to assist is not required.  See Bardwell, 24 Vet. App. at 36.  Thus, there is no reasonable possibility exists that such assistance would aid in substantiating his claim.  

In sum, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for GERD with an esophageal ulcer is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Effective Date for the Award of Service Connection for Ischemic Heart Disease

In a December 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as June 26, 2000.  The Veteran contends that an earlier effective date is warranted.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" [i.e., ischemic heart disease] within the meaning of 38 C.F.R. § 3.816(b)(2).  

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(1).  Because the Veteran's claim was received more than one year after his separation from military service, paragraph (c)(3) is not applicable to this discussion.  

The Veteran filed an initial claim of service connection for a heart condition that was received on February 3, 1987.  The claim can be interpreted as one specifically for coronary artery disease as the Veteran submitted accompanying private treatment records that listed coronary artery disease.  Since VA denied compensation for coronary artery disease in a decision issued in March 1987, his claim for an earlier effective date is covered under 38 C.F.R. § 3.816(c)(1).  Under paragraph (c)(1), the effective date will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  See 38 C.F.R. § 3.816(c)(1).  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is February 3, 1987, which is the date of the claim on which the prior denial was based.  

The current effective date of the award of service connection for ischemic heart disease is June 26, 2000.  The RO assigned this particular date because it is the date when a private treatment record from Austin Heart, P.A. showed a diagnosis of coronary artery disease.  An earlier effective date may be assigned, however, if the evidence shows that the Veteran's ischemic heart disease manifested prior to June 26, 2000.

The claim file contains pertinent medical records dating as far back as 1985.  Of note is a letter dated in December 1986 that was received from Dr. Goolsby, a private cardiologist, in February 1987 at the time of the initial claim.  In this letter, Dr. Goolsby indicated that he had performed a cardiac catheterization on the Veteran which revealed a 60 percent narrowing in the left anterior descending (LAD).  Dr. Goolsby further noted that since coronary artery disease is progressive, it is likely that it had been building up over a matter of years.

Additional medical records received in the following years include a physician consultation report dated in September 1985 that was completed by Dr. Schatz of the Wood Institute.  This consultation report shows a stress echocardiogram (ECG) was performed which was abnormal.  The clinical impression, in pertinent part, was abnormal stress ECG indicating the strong possibility of cardiac ischemia.  The clinical recommendation was that the Veteran should undergo a thorough cardiology evaluation.

Medical records from the Austin Diagnostic Clinic show a thallium stress test conducted in September 1991 resulted in an abnormal ECG that was diagnostic for ischemia.  

A copy of a cardiac catheterization report from the Wilford Hall Medical Center Department of Cardiology dated in September 1995 reflects that the Veteran's medical history included "known CAD by previous catheterization study."  

Private orthopedic records dated in February 2000 and in early June 2000 show the Veteran's past medical history included heart disease and atherosclerotic cardiovascular disease (ASCVD).  

Treatment records from the Austin Heart, P.A. dated June 26, 2000, show a diagnosis of coronary artery disease with occlusions of the LAD of 60 percent, and right coronary artery (RCA) of 20 percent at the proximal portion of the vessel.  The Veteran was noted to have undergone stress tests in 1985 and 1995; a nuclear scan around 1985 and 1990; and heart catheterizations in 1985 and 1990.  His past medical history was noted to be significant for coronary artery disease.  It was also indicated that the Veteran had previously received cardiac workups from the Wilford Hall Medical Center in association with a prevention program.

In a letter dated on June 26, 2000, from a Dr. Pederson to another physician, Dr. Pederson noted that the Veteran had a past medical history of coronary artery disease although he had recently been fairly symptomatic other than some mild palpitations.  

A record dated in November 2000 reflects a past medical history of coronary artery disease with occlusions of the LAD of 60 percent, and RCA of 20 percent, and preserved left ventricular systolic function.  A 40 percent RCA lesion and plaque was present throughout the remainder of his vasculature.  The record indicates that these findings were noted upon a catheterization in 1995.  The current diagnosis, in pertinent part, was coronary artery disease without angina.

In an October 2004 letter, Dr. Kessler reported that he had treated the Veteran at Austin Heart for several years.  Dr. Kessler indicated that the Veteran's cardiac catheterization in 1995 did not show any significant coronary artery disease.

A medical record from Austin Heart dated in April 2009 shows the Veteran was noted to have a prior history of coronary artery disease with 60 percent LAD lesion on prior catheterization and that a repeat catheterization was pending in May 2009 to assess for progressive coronary artery disease and to rule out "balanced ischemia."  Another record dated in December 2010 contains a statement from the Veteran's treating cardiologist (Dr. Pagley) that the coronary atherosclerosis of native coronary artery was noted on a catheterization in 1985 and it is likely that his coronary artery disease had inception during military service between 1954 and 1977.  This physician also wrote that a subsequent catheterization in 1992 confirmed the 60 percent narrowing of the LAD and also showed mild disease scattered in the rest of his coronary tree.  

In a VA medical opinion dated in September 2011, an examiner determined there was a lack of evidence to support a diagnosis of ischemic heart disease.  The examiner cited several facts in support of that opinion, including that the Veteran had not undergone a repeat catheterization following the initial one in 1985; no angina was present; and there had been no problems with ischemia since 1985; and also the lack of medical records from the Veteran's private heart doctors.  The examiner further noted in her report that the claim file had not been provided.  

In an addendum received in November 2011, the examiner indicated that she had since reviewed the claim file and in particular, the letter from Dr. Goolsby that noted a positive cardiac catheterization in 1985 with a 60 percent narrowing of the LAD.  She noted, however, that in an October 2004 cardiology note from Dr. Kessler, a cardiac catheterization in 1995 showed no significant coronary artery disease and the Veteran did not have any significant cardiac events to support the position that the lesions were significant on cardiac catheterization.  The examiner restated her opinion that the Veteran does not currently have ischemic heart disease based on the recent cardiology notes and stress test performed in 2009.  

In an April 2012 medical record, Dr. Pagley again reported that coronary atherosclerosis of native coronary artery was noted on a catheterization in 1985 and it is likely that the Veteran's coronary artery disease had inception during military service between 1954 and 1977.  

An October 2012 VA examination report shows a diagnosis of 'atherosclerotic cardiovascular disease x coronary artery disease' and a date of diagnosis as September 10, 1985.

With the exception of the September 2011 and November 2011 opinions, all of the medical records reflect diagnoses of coronary artery disease long before June 26, 2000, based on the results of the initial 1985 cardiac catheterization findings of a 60 percent LAD lesion and subsequent testing in the early 1990's.  It is also significant that nearly all of the medical records prior to June 2000 include a past medical history of coronary artery disease.  

The September 2011 VA opinion is not persuasive as the examiner did not review the claim file or any of the Veteran's medical records.  That opinion also contains incorrect facts, such as the notation that there was no cardiac catheterization performed after the initial one in 1985, which is likely due to the claims file being unavailable.  The addendum opinion is likewise unpersuasive as Dr. Kessler's October 2004 note does not state the 1995 catheterization showed no coronary artery disease, but only that it did not show significant coronary artery disease.   

The Board thus concludes that the proper effective date for the award of service connection for ischemic heart disease is February 3, 1987, which is the date of the Veteran's original claim for service connection.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for heart disease prior to this date.  There is an earlier application for benefits from 1977, but it cannot be construed to contain a service connection claim for ischemic heart disease.  While the Veteran contends he is entitled to an effective date even earlier than 1987, given that the effective date of the award can be no earlier than the date of claim, his contention is without merit.  Thus, the Board concludes that an effective date of February 3, 1987, but no earlier, is warranted.


ORDER

The claim of service connection for GERD with an esophageal ulcer is reopened; to this limited extent only, the appeal is granted.

Service connection for GERD with an esophageal ulcer is denied.

An effective date of February 3, 1987, for the award of service connection for coronary artery disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


